DEVIN, J., took no part in the consideration or decision of this case.
This is a civil action for damages alleged to have been caused by trespass upon the family burying ground of the plaintiff's deceased father.
The Court being evenly divided in opinion, one of its members, JusticeDevin, not sitting, the judgment of the Superior Court is affirmed and stands as the decision in this action without becoming a precedent. Nebelv. Nebel, 201 N.C. 840, and cases there cited.
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case. *Page 845